Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response the Office’s Restriction has been duly reviewed.  The Restriction is held to have been proper when filed and continues to be proper. In view of this holding and further in view of applicant’s Response to the Restriction the Restriction is now made Final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action.
An Office Action on the merits of Claims 1, 2, 16 and 18 follows. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Volfson et al (Pat No. 4,980,034; hereafter Volfson et al
	Volfson et al teach a multilayer interconnect structure that includes alternating dielectric e.g. polyimide and metal e.g. copper on a substrate. A metal layer is used as an electrode for plating vias through each of the dielectric layers. Once the desired number of layers is achieved the substrate is removed and the continuous metal layer is patterned. Metal vias have vertical side walls and can be stacked vertically.  Closely spaced conductors can be achieved thereby. Controlled impedance transmission lines and multiconductor TAB tape with interconnects can be made by this method. (Cf. abstract). Additionally Volfson et al teach each of the step as provide in Figures 1A-1G.
 
    PNG
    media_image1.png
    648
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    408
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    312
    390
    media_image3.png
    Greyscale


Volfson et al teach a silicon wafer (100) covered with a thin protective layer (102) such as chromium. This protective layer may be patterned by means of plasma etching or other means leaving portions (102A, 102B). A continuous layer (106) of preferably copper is deposited over the protective layer. A layer of dielectric (112) preferably a planarized polyimide is next applied and using photolithographic means. Openings/vias are provided by means of plasma etching, reactive ion etching (RIE) or liquid etchant. Copper is electrolytically deposited into the vias (118). A second protective bottom layer (122) e.g. chromium, a second conductive layer (124) (preferably copper) and a second top protective layer (126) e.g. chromium is deposited and patterned. More layers can be built up by repeating these steps. The multilayer interconnect can be can be released from the substrate. (Cf. Cols. 5 & 6). Additionally Volfson et al teach that a photoresist can be used to provide openings in the dielectric. The photoresist is photolithographically applied. Vias are formed by means of plasma etching, RIE or a liquid etchant or other suitable means. An aluminum mask is used to create opening holes/vias polyimide. (Cf. Col. 7).    
It would have been obvious to provide a method for manufacturing a multilayer circuit substrate including providing a substrate having at least one layer of an existing conductor where the substrate is single-sided printed circuit board (PCB), a double-sided PCB or a package substrate, forming a dielectric layer (112)  covering the existing conductor (108), forming a metal layer (122) on the dielectric layer, patterning the metal layer by photoimaging to form a metal mask (Cf. Col. 6), plasma etching the dielectric layer to form an indent pattern composed of multiple trenches and pads on the surface of the dielectric layer at areas not shielded by the metal mask, optionally removing the metal mask by chemical etching or plasma etching, forming at least one via at the pad by laser drilling or plasma etching to expose a portion of the existing conductors underneath, depositing a conductive metal completely filling the patterned dielectric layer to form an embedded trace layer with excess conductive metal and planarizing to remove the excess conductive metal of the preceding step to form a new circuit embedded in the dielectric layer of the substrate wherein the substrate is a double-side PCB, wherein the steps (other than the initial step) recited hereinbefore are applicable to the existing conductors located on both sides of the substrate, wherein the double-sided PCB has least one through hole (118) and the through hole is filled with a metallic material composed of Cu or Cu alloy or n organic polymer composed of epoxy or phenolic resin. As further applied to Claim 2 inasmuch as Volfson et al teach applying a photoresist (208) on top of titanium (Cf. Fig. 3A), patterning the photoresist, etching the metal layer by means of plasma etching and removing the photoresist by plasma etching (Cf. Col. 7) the limitation recited in said Claim 2 are held to have been obvious in view of Volfson et al. As further applied to Claim 16 inasmuch as Volfson et al teach metal traces with widths of 7µ and vias having lengths and widths of 10µ (Cf. Col. 7) a POSITA would have been able to make a multilayered circuit structure having the trace widths and conductive via diameters recited in said Claim 16. The limitations recited in Claim 16 therefore are held to have been obvious in view of Volfson et al. As further applied to Claim 18 inasmuch as Volfson et al teach  laminating a metal clad on a substrate of step (i) where the metal clad is comprised of a dielectric layer of step (ii) and a metal layer of step (iii) (Cf. 1A-1G). Claim 18 therefore is held to have been obvious in view of Volfson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729